Citation Nr: 0011032	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  94-04 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of back 
injury, to include arthritis.


REPRESENTATION

Appellant represented by:	John S. Morse, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from July 1970 to May 
1984.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1992 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs 
Regional Office (VARO).  In a decision dated May 1997, the 
Board denied the appellant's claim for low back disability.  
The appellant duly appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (the Court).  In December 1998, the Court vacated and 
remanded the Board's May 1997 decision regarding the denial 
of service connection for back disability, based on a 
December 1998 "Motion to Vacate the BVA Decision, to Remand 
the Case, to Accept this Motion in Lieu Brief, and to Stay 
Further Proceedings" (the motion).  The Board thereafter 
requested a medical specialist's opinion.  The requested 
opinion was prepared in December 1999 and associated with the 
claims folder.  This case is now again before the Board for 
readjudication and disposition in accordance with the terms 
of the motion.


FINDINGS OF FACT

1.  Service medical records reflect three entries relating to 
back injury that include complaints of back pain and right 
leg pain attributed to strain during physical training, with 
positive straight leg raising and findings for a list to the 
right on forward bending with mild paravertebral muscle 
spasm, which reportedly resolved by the last recheck.

2.  The objective medical evidence of record is entirely 
silent for back complaints or evidence of abnormal back 
pathology after 1978 until roughly March 1990.

3.  Subsequent to a January 1990 work related back injury, 
the medical evidence of record is positive for marked lumbar 
spine problems; there are conflicting accounts in the record 
as to when the symptoms developed that led to the back 
surgery in 1990.

4.  In a medical statement and deposition, a private 
physician, Dr. Freeman, indicated that the appellant's 
longstanding leg problems dated to his injury in September 
1978 and that it was due to a long-standing disc bulge at the 
L4-5 level on the right; in his deposition, the physician 
acknowledge that his conclusions regarding the appellant's 
back and leg problems were predicated on the clinical history 
as provided of the appellant and that he had not reviewed any 
medical records concerning the 1978 back injury.

5.  Report of VA examination dated July 1996 reflects the 
opinion of the examiner that there was a possibility that the 
appellant's back problems were related to the back and leg 
symptoms noted in service.

6.  A medical opinion dated December 1999 from Dr. Glazer, 
based on a thorough review of all the evidence in the claims 
folder, reflects his opinion that the appellant had a lumbar 
disc injury in service in 1978, which never returned to 
normal, and that there was a second lumbar disc injury in 
1990, the severity of which required surgery.

7.  A medical opinion dated December 1999 from Dr. Glazer 
reflects that spondylolisthesis would not have developed had 
the appellant not had a longstanding problem on the right 
side.


CONCLUSION OF LAW

A lumbar disc injury on the right at L4-5 with sciatica and 
spondylolisthesis was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991) 
and Murphy v Derwinski, 1 Vet.App. 78 (1990).  Furthermore, 
the undersigned believes that VARO has adequately developed 
this case for appellate purposes and that a disposition on 
the merits is in order.

Service medical records reflect that the appellant was seen 
in February 1978 for right sciatic pain of 4-6 weeks duration 
following an episode of low back pain after straining his 
back at physical training exercises.  Clinical findings were 
positive for limited lumbar flexion and decreased straight 
leg raising on the right, but no neurological deficits or 
localized tenderness were found.  In November 1978, the 
appellant reported that he had right thigh pain of 4-6 weeks 
duration.  Sciatica was assessed.  Periodic examination 
report, including the medical history reported by the 
appellant, dated January 1980 is negative for complaints or 
findings for a chronic back disability.

In June 1984, the appellant filed a claim for service 
connection for a right leg disorder, bladder condition, and 
headaches.  He did not report any back problems related to 
service.

In June 1990, VA treatment records dated January to June 1990 
were received.  These records reflect an isolated complaint 
of low back and left leg pain in May 1990.  Rule out 
radiculopathy was noted.  A private medical statement dated 
June 1990 reflects that the appellant was seen with 
complaints of back pain in May 1990.  Dislocated disc and 
possible pinched nerves were diagnosed.

In June 1991, the appellant requested copies of all his 
service medical records and, in June 1992, he filed a claim 
for service connection for back strain which reported was 
incurred in November 1978 during service.  The appellant 
stated that, since his in-service injury, he had intermittent 
back pain on the right side of the back and, since January 
1990, on the left side of the back.  He further stated that 
he first sought treatment for this condition in March 1990 
through the VA and that he was diagnosed with spondylosis.

Between January 1992 and August 1993, VA treatment records 
dated March 1990 to July 1993 were received.  These records 
reflect, by history, low back pain since 1978 and treatment 
for low back complaints.  In August 1990, herniated nucleus 
pulposus at L4-5 was found and, in October 1990, a bilateral 
hemilaminectomy and diskectomy was performed.  A VA hospital 
report dated July 1991 reflects that the appellant was had a 
history of back strain in 1978 related to physical training 
exercises in service, which he treated successfully with 
physical therapy until January 1990 when he again strained 
his back while moving furniture at work.  An MRI revealed 
marked spinal stenosis, L4-5, on the basis of diffusely 
bulging disk.  A CT myelogram was consistent with grade 2 
spondylolisthesis at L4-5, L3-4 circumferential stenosis 
secondary to annular disc bulge with facet joint hypertrophy, 
and ligamentum flavum hypertrophy bilaterally.   The 
diagnosis was L4-5 spondylolisthesis.  In February 1992, the 
appellant was admitted for continued back problems.  An L3-4 
laminectomy decompression was performed.  The diagnosis was 
lumbar stenosis.  In July 1993, the appellant was 
hospitalized for an L3 laminectomy.  A CT myelogram showed 
severe spinal stenosis at L3-4.  A long history of low back 
pain and surgeries was noted.  The appellant complained of 
right leg weakness and pain.  It was noted that "the 
patient's problem with is right lower extremity is directly 
related to his initial incident which caused him to have back 
pain."

A private medical statement dated May 1992 from S.A. Field, 
M.D., for the Florida Office of Disability Determinations 
reflects that the appellant reported that he first injured 
his back in 1978 and then again in January 1990 when he was 
moving a file cabinet.  He noted that the appellant had 14 
years in the military with no disability rating and that, 
since the injury in January 1990, the appellant required 
multiple back surgeries for relief of symptoms.  He also 
noted that the appellant received a settlement from workers' 
compensation following his January 1990 accident.  The 
diagnosis was status post multiple back surgeries.

In August 1992, the appellant submitted a copy of a 
deposition given by T.B. Freeman, M.D., in January 1990 in 
connection with the appellant's workers' compensation claim.  
The physician indicated that the appellant had low back pain 
since an injury in 1978.  He acknowledged that he did not 
review any records relative to the 1978 injury, but rather 
based his conclusions concerning the current low back 
disability on what was described by the appellant as sounding 
like a nerve injury in 1978.

In a statement dated November 1992, the appellant argued that 
he injured his back in September 1978, not February 1978, 
while on active duty and that, because he worked in the 
hospital, he received much undocumented medical advice and 
treatment such that he did not require formal medical care 
for his back until January 1990 when the back was re-injured.

In March 1993, a personal hearing was conducted.  The 
appellant testified that he injured his back in 1978 and that 
strain was assessed.  He argued that his back injury in 
January 1990 was a separate event and that his current back 
disability was related to service.

A private medical statement dated June 1993 from Dr. Freeman 
reflects as follows:

[The appellant's] long-standing right-
sided leg pain dates back to his initial 
injury in September of 1978.  My 
impression at the time of his initial 
operation was that although the pain was 
worse on the left than the right, that 
his long-standing symptoms were due to a 
long-standing disc bulge at the L4/5 
level on the right and that symptoms 
progressed to include the left side which 
brought him to my attention before his 
initial operation.  His subsequent 
course, which has obviously been quite 
distressing to the patient, are all 
direct consequences of this problem.  
This is clearly reflected not only in the 
medical records but also in the previous 
deposition.

In May 1996, the Board remanded the issue of entitlement to 
service connection for residuals of back injury for 
additional development to include a VA examination to 
determine whether there was a reasonable probability that any 
existing back pathology was attributable to the back injury 
or symptoms noted in service.

In September 1993, records from the Social Security 
Administration were received.  The medical records were 
duplicative of those previously received by the VA.  A 
disability determination letter reflects a history of an 
initial back injury in September 1978, back treatment since 
early 1990, and a finding that the appellant was disabled 
since June 1990.

In July 1996, a VA examination was conducted.  By history, 
the appellant sustained a herniated lumbar disk in the late 
1970's and was self-treated conservatively until the 1990's.  
The impression was that the appellant had undergone multiple 
surgical procedures on the lumbar spine for an injury 
resulting in a herniated nucleus pulposus in the late 1970's 
and that his current symptoms were manifested by right lower 
extremity radiculopathy and degenerative changes through the 
spine consistent with surgical intervention, and loss of 
lumbar lordosis.  In an addendum to this examination report, 
the examiner indicated as follows:

[There is a] possibility that the 
patient's protracted course with his back 
is related to the symptoms he sustained 
while in the service.  However, I do not 
think this can be entirely attributed to 
his original injury because he had had 
multiple surgical procedures, and there 
is a fair amount of evidence that a 
herniated nucleus pulposus, which first 
appears to have been the patient's 
problem initially, can be treated either 
conservatively or with a diskectomy as 
the patient underwent.  [emphasis added].

In November 1999, the Board requested that the VA obtain a 
specialist medical opinion on whether or not the appellant 
has any existing abnormal back pathology attributable to the 
back symptoms he reported in service.

In December 1999, R.M. Glazer, M.D., provided a written 
opinion on the question presented by the Board based on a 
thorough review of the evidence of record, with reasons and 
bases for his conclusions.  Initially, Dr. Glazer found that 
the service medical records disclosed a history and clinical 
findings "typical" of a "herniated lumbar disc with 
sciatica due to low lumbar nerve root compression, with 
initial recovery from pain."  He indicated that, "even 
though symptoms resolve, the injury to the disc can leave 
that disc abnormal and vulnerable to reinjury and can be 
responsible for intermittent back and/or leg pain, 
subsequently."  In support of his conclusion, Dr. Glazer 
noted that the appellant had an "unusual amount of 
degenerative change" for his age in 1990 that was 
"indicative previous trauma of longstanding duration."

In the December 1999 medical opinion, Dr. Glazer also 
addressed the appellant's 1990 work-related back injury.  He 
noted that, although there were conflicting accounts of when 
the back symptoms developed that leg to the 1990 back 
surgery, the [medical] evidence suggests that the work injury 
to the back was "responsible for the new exacerbation of 
back pain and new appearance of left lower extremity 
symptoms."  He further noted that it was "these newly 
appearing symptoms, resulting from the new injury, which led 
to the need for the lumbar spine surgery in October of 
1990."  He concluded that "it is my opinion that the 
subsequent surgery and present back and lower extremity 
symptoms stem from the 1990 injury."

Dr. Glazer further indicated that "the symptoms and disc 
injury from the 1978 back injury became contributing factors 
to subsequent back problems when the initial surgery was 
carried out on the right side for the longstanding but minor 
symptoms, as well as on the left side for the more severe and 
recent onset symptoms."  Dr. Glazer summarized his 
conclusions at the end of his opinion by stating as follows:

Therefore, based on the information 
available to me and on my many years' 
experience in dealing with the medical 
and surgical management of lumbar spine 
problems, I came to the following 
conclusions.  There was a lumbar spine 
injury in military service in 1978, which 
never returned to normal.  There was a 
second lumbar disc injury in 1990, the 
severity of which required surgery.  The 
spondylolisthesis which subsequently 
developed would not have done so had 
there not been a longstanding problem on 
the right side for which the more 
extensive surgery was done in 1990.  I 
apportion 75% of the current status to 
the 1990 injury and 25% of the current 
status to the 1978 injury.


ANALYSIS

Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  In 
the case of any disease diagnosed after discharge, service 
connection may be granted when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  Service connection is presumed if a 
veteran manifests a chronic disease, such as arthritis, to a 
degree of at least 10 percent within one year after 
separation from service.  38 U.S.C.A. § 1112 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).

The Board finds that service connection is warranted for 
lumbar disc injury with sciatica and spondylolisthesis.  
Recent evidentiary development establishes that the appellant 
most likely sustained a lumbar disc injury in service with 
sciatica (right leg pain) and that he subsequently had 
longstanding minor symptoms with post service development of 
spondylolisthesis (degenerative changes of the spine).  Dr. 
Glazer reported that his review of the service medical 
records showed three entries regarding the back with a 
history and clinical findings that were "typical" in his 
experience and medical judgment of a lumbar disc injury with 
sciatica.  Dr. Glazer subsequently reported that, although 
degenerative changes of the lumbar spine were not shown until 
1990 (after the work-related back injury), the extent of 
degenerative change by x-ray in 1990 indicated "previous 
trauma of longstanding duration."  He lastly indicated that 
surgery on the right side was performed for these 
longstanding but minor problems, and that more extensive 
surgery was done in 1990 because of spondylolisthesis due to 
longstanding problems on the right.

However, the evidence of record does not establish that 
lumbar spine surgery in October 1990 for left side symptoms 
was necessitated by the 1978 back injury.  According to Dr. 
Glazer, this surgery was necessitated by the 1990 back injury 
with its "more severe and recent problems."  Dr. Glazer 
opined that the appellant had essentially two distinct back 
injuries although the initial back injury in 1978 during 
service likely resulted in an abnormal disc, vulnerable to 
re-injury, and contributing to subsequent back problems.  
While the 1978 back injury likely contributed to the 
appellant's susceptibility to re-injuring the back, the 
evidence of record does not show a causal relationship 
between the 1978 back injury and need for low back surgery on 
the left in October 1990, particularly in view of the 1990 
work-related injury to the back.

To the extent of the above findings, service connection is 
granted for low back disability, specifically, herniated 
lumbar disc injury on the right at L4-5 with sciatica and 
spondylolisthesis.


ORDER

Service connection is granted for herniated lumbar disc 
injury on the right at L4-5 with sciatica and 
spondylolisthesis.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

 
- 10 -


- 1 -


